UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVONTE HAMILTON,

                               Plaintiff,

         v.
                                                               NOTICE OF APPEARANCE
CORRECT CARE SOLUTIONS, LLC, FRANCIS
                                                               Civil No. 7:18-cv-8361-NSR
DELGROSSO, LEANDRO DIAZ, JOSEPH K.
SPANO, RAUL ULLOA, KARL VOLLMER,
WESTCHESTER COUNTY,

                               Defendants.


         PLEASE TAKE NOTICE that the undersigned hereby appears as counsel for the

defendants, Correct Care Solutions, LLC and Raul Ulloa, as well as Westchester County (to the

extent the allegations in Plaintiff’s Complaint concern or relate to medical treatment provided by

Correct Care Solutions, LLC), in the above-captioned action.

         PLEASE TAKE FURTHER NOTICE that the undersigned respectfully requests that

his name be placed on the Court’s docket and mailing matrix.

         PLEASE TAKE FURTHER NOTICE that the above-named defendant does not waive

any jurisdictional defenses.

DATED:         January 25, 2019              BARCLAY DAMON LLP


                                             By:    /s/ Paul A. Sanders
                                                    Paul A. Sanders
                                                    Bar Roll No.: PS2000
                                             Attorneys for Defendants
                                             Correct Care Solutions, LLC, Dr. Raul Ulloa, and
                                             Westchester County
                                             Office and Post Office Address
                                             100 Chestnut Street, Suite 2000
                                             Rochester, New York 14604
                                             Telephone: (585) 295-4426
                                             Email address: psanders@barclaydamon.com



17909111.1
TO:      Davonte Hamilton #79409054
         Queens Private Detention Facility
         182-22 150th Ave.
         Jamaica, NY 11413

         Counsel of Record (via CM/ECF)




17909111.1
